Citation Nr: 1600123	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  09-21 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.  

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss.  

4.  Entitlement to service connection for hearing loss.  

5.  Entitlement to service connection for coronary artery disease.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from October 1976 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In November 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for hearing loss, service connection for hypertension and service connection for coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed August 1987 rating decision denied service connection for hearing loss.

2.  Evidence received since the final August 1987 rating decision is new and material and raises a reasonable possibility of substantiating the claim for service connection for hearing loss.

3.  An unappealed May 2004 rating decision denied service connection for hypertension.  

4.  Evidence received since the final May 2004 rating decision is new and material and raises a reasonable possibility of substantiating the claim for service connection for hypertension.


CONCLUSIONS OF LAW

1.  The August 1987 rating decision that denied service connection for hearing loss is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).
 
 2.  New and material evidence has been received since that decision to reopen the previously denied claim for service connection for hearing loss.  38 U.S.C.A. 
§§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1101 (2015).

3.  The May 2004 rating decision that denied service connection for hypertension is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

4.  New and material evidence has been received since that decision to reopen the previously denied claim for service connection for hypertension.  38 U.S.C.A. 
§§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable disposition of the petition to reopen the claims for service connection for hearing loss and hypertension, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied, including discussion of whether the November 2015 Board hearing was conducted in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. § 3.103(c)(2) (2015) is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

New and Material Evidence

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. 

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

A claim that is the subject of a prior denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. § 5108  (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010) the United States Court of Appeals for Veterans Claims (Court) stated that the phrase "raises a reasonable possibility of substantiating the claim" is not a third part of the new and material standard.  The Court indicated the phrase must be viewed as "enabling" reopening rather than "precluding" it.

Claim to Reopen Service Connection for Hypertension

A May 2004 rating decision denied service connection for hypertension.  The claim was denied on the basis that service treatment records did not show complaints or findings of hypertension.  

The Veteran did not submit a timely notice of disagreement (NOD) to the May 2004 rating decision.  The Veteran did not appeal the RO's decision, and he did not submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the decision became final one year later.

The evidence of record at the time of the May 2004 rating decision included service treatment records and VA examinations dated in April 1987, May 2004 and April 2004.

Service treatment records contain numerous blood pressure readings.  A blood pressure reading of 130/100 was recorded in September 1979.  An August 1982 entry in the service treatment records noted a blood pressure reading of 130/90.  An October 1984 entry reflects that the Veteran complained of headache and elevated blood pressure.  He reported that he was not on medication for blood pressure.  A physical evaluation board examination in July 1986 noted a history of high blood pressure.  The examination reflects a blood pressure reading of 110/90. 

A report from a private chiropractor, dated in January 1986, noted that the Veteran was seen in December 1985.  His blood pressure at that time was 144/86.  

A July 1986 retention examination showed that the Veteran's blood pressure was 120/86.  

An April 1987 VA examination noted normal cardiovascular findings.  A blood pressure reading of 140/85 was noted.  

The VA examinations dated in March 2004 and April 2004 VA examination addressed irritable bowel syndrome and a right knee disability.  The examinations do not include findings regarding hypertension.

A claim to reopen service connection for hypertension was received in April 2007.  The evidence received since the previously denied claim includes VA outpatient treatment records, a VA examination dated in August 2007 and transcripts of the Veteran's testimony at an RO hearing in January 2013 and a Board hearing in November 2015.   

The August 2007 VA examination reflects a diagnosis of essential hypertension, not likely related to diabetes.  VA outpatient treatment records reflect current diagnoses of hypertension.  

At the DRO hearing, the Veteran testified that he was evaluated for possible heart attack in 1984.  He stated that he was unable to complete a stress test.  

At the Board hearing, the Veteran testified that he had high blood pressure readings during service and was told multiple times that he had high blood pressure.  He testified that he started treatment for high blood pressure after service.

The Board finds that new and material evidence has been received to reopen the claim for service connection for hypertension.  The evidence received since the prior final denial in May 2004 is new, as it was not previously of record.  The evidence is also material, as it relates to an unestablished fact necessary to substantiate the claim.  The claim was previously denied based upon a lack of findings of hypertension in service.  The evidence received since the prior denial relates to an unestablished fact necessary to substantiate the claim, as it relates to whether hypertension was present in service.  When considered with the evidence of record, this evidence triggers VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Thus, the claim for service connection for hypertension is reopened.  See Shade, supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


Claim to Reopen Service Connection for Hearing Loss 

An August 1987 rating decision denied service connection for hearing loss.  The rating decision found that hearing loss was not shown by the evidence of record.   

The Veteran did not submit a timely notice of disagreement (NOD) to the August 1987 rating decision.  The Veteran did not appeal the RO's decision, and he did not submit any additional evidence within a year following this decision.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the decision became final one year later.

The evidence of record at the time of the August 1987 rating decision included service treatment records and a VA examination dated in June 1987.  Audiometric testing in June 1987 showed right ear decibel thresholds of 10, 5, 5 and 25 and left ear decibel thresholds of 10,10, 5, 10 and 25 at frequencies of 500, 1000, 2000 and 4000 Hertz.  The August 1987 VA examination indicated that the Veteran's hearing was within normal limits.  

A claim to reopen service connection for hearing loss was received in April 2007.  The evidence received since the previously denied claim includes VA outpatient treatment records,  a VA examination dated in March 2014, the transcript of the Veteran's testimony at a DRO hearing in January 2013 and the transcript of a Board hearing in November 2015.   

An audiogram completed in February 2014 reflects a hearing loss disability as defined by 38 C.F.R. § 3.385.  The Board finds that this evidence constitutes new and material evidence, and it shows that the Veteran has a current diagnosis of bilateral hearing loss.  This new evidence relates to a fact necessary to substantiate the Veteran's service-connection claim for bilateral hearing loss, specifically a diagnosis of bilateral hearing loss, and presents a reasonable possibility of substantiating the claim.  Thus, the claim for service connection for hearing loss is reopened.  Shade, supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See 38 C.F.R. § 3.156 (2015).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened.  To that extent only, the claim is granted. 

New and material evidence having been received, the claim of entitlement to service connection for hearing loss is reopened.  To that extent only, the claim is granted.  


REMAND

Service Connection for Hypertension

The Veteran asserts that he had high blood pressure in service.  At the Board hearing, the Veteran testified that he was told during service that he had high blood pressure.  Service treatment records reflect that a blood pressure reading of 130/100 was recorded in September 1979.  A statement from a private chiropractor, dated in January 1986, reflects that the Veteran had blood pressure of 144/86 in December 1985.  

A VA examination dated in August 2007 reflects that the examiner diagnosed essential hypertension, not likely related to diabetes.  The August 2007 examiner did not address the blood pressure readings obtained during service.  A new VA examination is necessary to ascertain the etiology of hypertension.   


Service Connection for Hearing Loss

The Veteran asserts that a hearing loss disability is related to acoustic trauma.  Personnel records indicate that the Veteran was a cannon crewman, metal worker and construction equipment operator.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran had audiograms during service in February 1980, March 1980, August 1982, May 1983 and April 1985.  The February 1980 and March 1980 audiograms showed auditory thresholds greater than 40 at 500, 1000, 2000, 3000 and 4000 hertz bilaterally.  Service treatment records show that the Veteran reported hearing loss in May 1983.  The record noted that an audiogram was normal.  A report of medical history completed by the Veteran in February 1986 reflects that he reported hearing loss.  A July 1986 medical board report noted a diagnosis of hearing loss.  The examination included a report of an April 1985 audiogram, which showed audiometric thresholds greater than 40 at 500, 1000, 2000, 3000 and 4000 hertz bilaterally.

A VA examination in August 2007 did not include an opinion regarding the etiology of the Veteran's hearing loss disability.

In March 2014, the Veteran had a VA examination for hearing loss.  The examiner opined that hearing loss was not caused by, or a result of military noise exposure.   The examiner noted that an audiogram completed by VA four months after separation in June 1987 was within normal limits.  The examiner opined that the audiogram completed during the retention examination was not deemed reliable, based on comparison to the June 1987 audiogram.  The examiner noted that an audiogram during service in May 1983 was within normal limits.  

The March 2014 examiner did not address the audiograms performed during service in February 1980, March 1980 and August 1982.  The examiner also did not address the Veteran's complaints of hearing loss during service and the diagnosis of hearing loss noted on the July 1986 medical board retention examination.  A remand is warranted to obtain an addendum opinion from the March 2014 examiner.  

The Veteran asserts that coronary artery disease is related to hypertension.  Accordingly, the claim for service connection for coronary artery disease is inextricably intertwined with the claim for service connection for hypertension.  Adjudication on that appeal must be deferred for RO adjudication of the hypertension claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of the Veteran's hypertension.  The claims file must be made available for the examiner's review.  The review or the claims file should be noted in the examination report.  

The VA examiner should provide an opinion as to whether it at least as likely as not (50 percent or greater likelihood) that hypertension is related to service, manifested during service or manifested to a compensable degree within one year after discharge from active service in February 1987.  The examiner should address the following:

a) the blood pressure reading of 130/100 in September 1979 and the January 1986 chiropractic record which noted blood pressure of 144/86;

b) the July 1986 physical evaluation board examination which noted a history of high blood pressure; and

c) the Veteran's testimony that he was told he had high blood pressure during service.  

2.  Return the claims file to the March 2014 VA audiological examiner for preparation of an addendum opinion.  If the March 2014 examiner is not available, another qualified audiologist should provide the opinion.    The examiner should provide an opinion as to whether a current hearing loss disability is at least as likely as not (50 percent or greater likelihood) related to service, including noise exposure during service.  The examiner should address the following:

a) the Veteran's history of noise exposure as a cannon crewman, metal worker and construction equipment operator.  

b) audiograms performed in February 1980 and March 1980 which showed audiometric thresholds which meet the requirements of 38 C.F.R. § 3.385;

c) the Veteran's complaints of hearing loss during service in May 1983 and February 1986; 

d) the diagnosis of hearing loss noted on the July 1986 medical board report.

3.  After the requested development has been completed, the AMC/ RO should readjudicate the claims based on all the evidence of record, including any additional information and further development obtained as a result of this remand. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


